The facts necessary for understanding the case are fully stated in the opinion of this Court.
This was a civil action upon a promissory note, which had been endorsed to the plaintiff by the payee, Smith. The complaint was verified. To this complaint the defendant demurred, and alleged in his demurrer "that the complaint did not state facts sufficient to constitute a cause of action against the defendant, for the reason that the complaint did not allege that Smith, the payee in said note, had indorsed the same to the plaintiff for value received."
The plaintiff's counsel at the return term, moved for judgment upon the ground "that no answer to the complaint had been filed, and that *Page 344 
the demurrer was frivolous." His Honor refused the motion, and declared his opinion to be "that the demurrer raised an issue of law, which, under the statute suspending the C. C. P., could not be heard till the next term." His Honor would have committed no error had the demurrer in fact raised an issue of law; but it was for his Honor to decide whether or not the demurrer did raise such issue. His Honor, we think, erred in holding that the demurrer raised an issue of law, for the reason that the grounds of the demurrer specified are plainly irrelevant and immaterial, and therefore frivolous. Sec. 218 of C. C. P. provides that "if a demurrer, answer or reply be frivolous, the party prejudiced thereby, upon a previous notice of five days, may apply to the Court or Judge thereof, either in or out of the Court, for judgment thereon, and judgment may be given accordingly."
This notice of five days was provided for the decision of cases, as the law stood before the several statutes suspending the C. C. P. Since these acts of Assembly making civil actions returnable to the Court in term time, the five days notice of the motion is unnecessary, as parties (499)  through their counsel must take notice, at their peril, of all motions and steps in the cause, as under our old system, as has been decided in Stone v. Latham, ante, 421. His Honor should have allowed the motion, as the plaintiff was entitled to his judgment notwithstanding the sham demurrer, as in law it was wholly immaterial as far as the plaintiff's rights were concerned whether he paid value for the note or not.
There was error in refusing the motion. There will be judgment in this Court for the debt and costs.
PER CURIAM.                                             Affirmed.
Cited: Blue v. Blue, 79 N.C. 74; University v. Lassiter, 83 N.C. 42;Williams v. Whiting, 94 N.C. 482; S. v. Johnson, 109 N.C. 855.